DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-44 as amended on 6/08/2020 are currently pending and subject to an election requirement.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group 1, claims 1-20, drawn to a generic engineered terminal deoxynucleotidyl transferase capable of controlled addition of nucleotides to the 3’ end of a single-stranded polynucleotide.

Group 2, claims 21-27, drawn to a generic photoswitchable azobenzene moiety.

Group 3, claims 28-39, drawn to a method of template-independent polynucleotide synthesis comprising contacting a nucleotide on a solid support with the enzyme of claim 1.

Group 4, claims 40-44, drawn to kit comprising a generic engineered terminal deoxynucleotidyl transferase capable of controlled addition of nucleotides to the 3’ end of a single-stranded polynucleotide and reagents for template-independent polynucleotide synthesis.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group 2 lacks unity of invention with Groups 1, 3, and 4 because the groups do not share the same or corresponding technical feature. Group 2 does not require the terminal deoxynucleotidyl transferase shared by Groups 1, 3, and 4.
Regarding Groups 1, 3, and 4, “controlled addition” as set forth in claim 1 is vague and broadly reads on any conditions which can influence the enzymatic reaction  lack unity of invention because even though the inventions of these groups require the technical feature of the engineered terminal deoxynucleotidyl transferase of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Efcavitch et al. (US 2016/108382; provided in the IDS dated 11/19/2019). Efcavitch teaches a several species of terminal deoxynucleotidyl transferase as set forth in polypeptide sequences of SEQ ID NO: 1, 3, 5, 7, and 9 (see pages 4-8). Alternatively, Efcavitch teaches controlling the addition of nucleotides to a single-stranded polynucleotide by utilizing 3’ hydroxyl blocked nucleotides which pauses synthesis with the addition of each new base (¶0005, Fig. 2, ¶0008, and ¶0025).
Therefore, Efcavitch breaks unity of invention a posteriori and so restriction is required between Groups 1-4.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

Terminal deoxynucleotidyl transferase(s): If Group 1, 3, or 4 is elected, a further election of a single species of terminal deoxynucleotidyl transferase from either SEQ ID NO: 1, SEQ ID NO: 5, a homologous TdT comprising at least about 50% sequence identity with SEQ ID NO: 1 or SEQ ID NO: 5, or a single species of terminal deoxynucleotidyl transferase with support in the original disclosure is required.

Photoswitchable azobenzene moiety: If Group 2 is elected, a further election of a single compound comprising the photoswitchable azobenzene moiety as set forth in claims 25, 26, or 27 is required. R groups must be specified to be compliant.

Photoswitchable moiety: If Group 1 or 3 is elected, a further election of a single species of photoswitchable moiety as set forth in claims 6 or 31 or with original support is required. 

The species are independent or distinct because for the following reasons. The species of terminal deoxynucleotidyl transferase(s) are distinct because they encompass any combination or natural or non-natural amino acids occurring in any order outside of the minimally necessary conserved amino acids to confer catalytically functional terminal deoxynucleotidyl transferase activity. The species of photoswitchable azobenzene moiety are distinct because the generic claim encompass any possible chemical compound comprising an azobenzene. The species of photoswitchable moiety are distinct because the photoswitchable moiety is generic and can be location at any position on the terminal deoxynucleotidyl transferase.  
 In addition, these species are not obvious variants of each other based on the current record.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-44.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean C. Barron/Primary Examiner, Art Unit 1653